NOT FOR PUBLICATION                             FILED
                                                                             FEB 22 2021
                     UNITED STATES COURT OF APPEALS
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

ALBER I. SAID; GEORGETTE H. SAID,                 No. 20-70223

                 Petitioners-Appellants,          Tax Ct. No. 18597-19

 v.
                                                  MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                 Respondent-Appellee.

                            Appeal from a Decision of the
                              United States Tax Court

                            Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE and BADE, Circuit Judges.


      Alber I. Said and Georgette H. Said appeal pro se from the Tax Court’s

order dismissing for lack of jurisdiction their petition regarding their tax liabilities

for the 1993 to 1995 tax years. We have jurisdiction under 26 U.S.C. § 7482(a)(1).




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo. Gorospe v. Comm’r, 451 F.3d 966, 968 (9th Cir. 2006). We

affirm.

      The Tax Court properly concluded that it lacked jurisdiction over the Saids’

petition because the Saids did not file it within 90 days of a notice of deficiency or

30 days of a notice of determination. See 26 U.S.C. §§ 6213(a) (establishing a 90-

day requirement for appealing a notice of deficiency); 6320(c) & 6330(d)(1)

(establishing a 30-day requirement for appealing a notice of determination

concerning notices of lien or notices of intent to levy); Gorospe, 451 F.3d at 968

(the Tax Court is a court of limited jurisdiction, and its subject matter is defined by

Title 26 of the United States Code).

      We reject as meritless the Saids’ contentions that the Tax Court’s final

decisions sustaining the deficiency for 1993 to 1995 were reached by fraud or

mutual mistake, and that Tax Court Rules 314 and 341 create jurisdiction for their

petition.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                           2                                      20-70223